~   ':<'.'~'
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagel of!   l
                                                                                                                                               L I

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                           JUDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November I, 1987)


                        Rodrigo Guijosa-Ramirez                            Case Number: 3:19-mj-22545

                                                                           Jesus Mos u
                                                                           Defendant's Attorn


REGISTRATION NO. 86051298
THE DEFENDANT:                                                                          JUN 2 6 2019
 lZl pleaded guilty to count(s) _l~of~C~o~m~pl~a~in~t_ _ _ _ _ _ _ _ _ _                    t-__,~~~~~;uoo~-_J_
 D was found guilty to count( s)                                              SOUTrlERN DISTRICT OF CALIFORNIA

     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

    •          The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    •          Count(s) ~ - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Buteau of Prisons to be
imprisoned for a term of:

                              -~TIME SERVED                              • ________ days
    lZl Assessment: $IO WAIVED lZl Fine: WAIVED
    lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, June 26, 2019
                                                                         Date of Imposition of Sentence


Received
                   -
                      {'.'.~~~-
                     ~-------
                   DUSM                                                  mffWJ.Ldil::::acK
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                   3: 19-mj-22545
